Mullin, P. J.
The only portion of the opinion believed to be important for publication‘is the following :
“ It appears by the evidence returned by the surrogate that the intestate was a single man, and his mother who was a widow resided with him and kept house for him, without any agreement for wages. Under the circumstances it seems to me the law will not imply an agreement to pay wages. Had he lived with her and rendered services no agreement for wages would be implied, and I conceive no reason why it should be implied in her favor.”

Rehearing ordered.